 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANPREET SINGH,                                         Case No.: 18-CV-2741-GPC-MSB
12                                         Petitioner,
                                                             ORDER GRANTING HABEAS
13   v.                                                      PETITION
14   WILLIAM BARR, United States Attorney
                                                             [ECF No. 1.]
     General; KEVIN MCALEENAN, Acting
15
     Secretary of Homeland Security;
16   GREGORY J. ARCHAMBEAULT, Field
     Office Director for Detention and
17
     Removal, U.S. Immigration and Customs
18   Enforcement; JOHN RATHMAN,
     Imperial Regional Detention Facility;
19
     DEPARTMENT OF HOMELAND
20   SECURITY, 1
21                                      Respondents.
22
23          Petitioner Manpreet Singh, an Indian national, appears before the Court on a
24   petition for writ of habeas corpus, 28 U.S.C. § 2241. Mr. Singh has been detained by
25   Immigration and Customs Enforcement (“ICE”), a division of the United States
26
27
     1
           Pursuant to Fed. R. Civ. P. 25(d), Secretary Kirstjen Nielsen is substituted by Acting Secretary
28   Kevin McAleenan and Acting Attorney General Matthew Whitaker is substituted by William Barr.

                                                         1
                                                                                         18-CV-2741-GPC-MSB
 1   Department of Homeland Security (“DHS”), since February 23, 2018. Mr. Singh’s
 2   petition contends that his detention has exceeded the statutory limits, cannot be justified
 3   without a further, constitutionally-adequate bond determination, and is so prolonged that
 4   it has violated his due process rights. The matter is fully briefed. (ECF Nos. 6, 7.)
 5   I.    Background
 6         A. Factual Background
 7         Mr. Singh is a 23 year old Sikh man who was born in India’s Punjab Province.
 8   (ECF No. 1, at 6.) While in India, Mr. Singh was politically-active and worked for the
 9   Mann party. Mr. Singh indicates he was targeted and attacked by individuals of a
10   rivaling party which sought to recruit him, and that he left for the United States to seek
11   asylum on that basis. (Id.)
12         On February 10, 2018, Mr. Singh “entered the United States without inspection,
13   about one-half mile west of the Calexico port of entry.” (ECF No. 6, at 2.) He was
14   apprehended and placed in expedited removal proceedings. (Id.) On February 23, 2018,
15   Mr. Singh was placed in detention pursuant to 8 U.S.C. § 1226(a), or Section 236(a) of
16   the Immigration and Nationality Act (“INA”). (ECF No. 1, at 3.) During this time, Mr.
17   Singh was referred for a credible fear determination, which he passed. (ECF No. 6, at 3,
18   ECF No. 6-1, at 9.)
19         On July 9, 2018, an Immigration Judge (“IJ”) conducted a custody determination
20   hearing wherein the IJ concluded that Mr. Singh was not eligible for release because he
21   was an “extreme” flight risk. (ECF No. 6-1, at 21.) The IJ later memorialized his
22   findings in an August 14, 2018 Bond Memorandum. (ECF No. 6-1, at 23–26.) In the
23   Bond Memorandum, the IJ explained that a custodial alien proceeding under section
24   236(a) of the INA “must establish to the satisfaction of the Immigration Judge that he or
25   she does not present a danger to persons or property, is not a threat to national security,
26   and does not pose a risk of flight.” (Id. (citing Matter of Adeniji, 22 I&N Dec. 1102 (BIA
27   1999), Matter of Guerra, 24 I&N Dec. 37, 40–41 (BIA 2006).)
28

                                                   2
                                                                                18-CV-2741-GPC-MSB
 1         The IJ found that Mr. Singh, a high school graduate with no criminal background
 2   or prior immigration violations, presented no danger to persons or national security.
 3   Meanwhile, the record shows that Mr. Singh gave evidence of a family friend who would
 4   sponsor him in Texas while he awaited the outcome of his asylum application. However,
 5   Mr. Singh was unable to provide a valid passport, however, since his passport was
 6   confiscated by the Mexican authorities when he traveled through the country en route to
 7   seek asylum in the United States. Attempts by Mr. Singh’s family to retrieve the passport
 8   through the Mexican consulate prior to the bond hearing proved unavailing, and Mr.
 9   Singh sought to “corroborate his identity by providing his income tax card, voter
10   identification card, and driver’s license.” (Id. at 24.)
11         At the proceeding, the government questioned why Mr. Singh applied for asylum
12   in the United States where he had no family, suggesting that he might have instead
13   traveled to Greece, where his father lived. Mr. Singh indicated that his father did not
14   have lawful status in Greece, that he had never traveled to Greece, and that in any event,
15   he had not seen his father since approximately 2001, several years before the latter left
16   India. The IJ concluded that Mr. Singh was an “extreme flight risk,” given his
17   nonresponsive demeanor and unsatisfactory responses to being questioned about why he
18   chose to come to the United States. (Id. at 25.)
19         Finding that “the respondent did not meet his burden to show that he has sufficient
20   equities to mitigate his significant flight risk,” the IJ denied bond. Id. Mr. Singh
21   appealed the IJ’s custody determination to the BIA.
22         On August 21, 2018, an IJ held a hearing on Mr. Singh’s claim for asylum, his
23   application for withholding of removal, and request for relief under the Convention
24   Against Torture. (ECF No. 6, at 3.) That hearing resulted in negative determinations for
25   Mr. Singh; as a consequence, Mr. Singh was ordered removed back to India. Mr. Singh
26   appealed the asylum determination on September 13, 2018, and on January 18, 2019, the
27   BIA affirmed the IJ’s removal order. (Id.) On February 19, 2019, Mr. Singh appealed
28

                                                    3
                                                                                18-CV-2741-GPC-MSB
 1   the BIA’s decision to the Ninth Circuit. See Manpreet Singh v. William Barr, Ninth
 2   Circuit Docket No. 18-70409.
 3         Mr. Singh remains in custody pending the litigation over his asylum claim. Since
 4   his July 9, 2018 bond redetermination, Mr. Singh has not received a subsequent bond
 5   redetermination. His appeal of the July 9, 2018 bond determination was denied by the
 6   BIA by way of an order issued October 11, 2018. (ECF No. 1, at 2; ECF No. 6-1, at 31.)
 7         B. Procedural Background
 8         Mr. Singh filed the instant habeas petition on December 5, 2018. The government
 9   submitted a traverse on February 11, 2019, and Mr. Singh filed a reply on February 24,
10   2019. During this entire time, Mr. Singh has remained in immigration detention.
11         Mr. Singh argues that he is detained under 8 U.S.C. § 1226(a), and that the
12   particular facts of his detention render it unlawful both as a matter of statute and of
13   Constitutional law. First, Mr. Singh asserts that he has been subjected to prolonged
14   detention in contravention of the “basic purpose” of 8 U.S.C. § 1226(a), which is limited
15   to “assuring the alien’s presence at removal,” and that his detention is therefore not
16   authorized by any statute. Zadvydas v. Davis, 533 U.S. 678, 699 (2001). The length of
17   his detention, according to Mr. Singh, also contravenes the Fifth Amendment’s Due
18   Process guarantee. Third, he argues that his prior bond determinations were arbitrary and
19   capricious because the agency used the wrong legal standards. Finally, Mr. Singh
20   contends that prolonged detentions without additional bond redetermination hearings
21   violates due process.
22         Mr. Singh requests, as a remedy, an order which would order his immediate release
23   from custody. In the alternative, he requests a hearing before this Court, “an immigration
24   judge, or another neutral adjudicator at which Respondents will bear the burden to prove
25   that Petitioners’ continued detention remains justified.” (ECF No. 1, at 16.) Mr. Singh
26   also requests attorney’s fees and costs pursuant to the Equal Access to Justice Act
27   (“EAJA”), 28 U.S.C. § 2412, in the event he prevails.
28

                                                   4
                                                                                 18-CV-2741-GPC-MSB
 1          The government, in its traverse, argues that Mr. Singh’s detention is authorized not
 2   by 8 U.S.C. § 1226(a), but rather by 8 U.S.C. § 1231(a). It further contends that Mr.
 3   Singh has failed to exhaust administrative remedies, that the Court lacks habeas
 4   jurisdiction, and that he has no right to another bond redetermination under either
 5   detention scheme.
 6   II.    Statutory Basis for Detention
 7          As a preliminary matter, the Court must address the statutory basis for Mr. Singh’s
 8   present detention.
 9          The parties dispute whether the government’s authority to detain Mr. Singh derives
10   from § 1226(a), under which the Attorney General has the discretionary authority to
11   detain an alien “pending a decision on whether the alien is to be removed from the United
12   States,” or § 1231(a)(2) and (a)(6), under which the Attorney General has the authority to
13   detain aliens “during” and “beyond” their “removal period.” This distinction is one with
14   an acute difference: “Where an alien falls within this statutory scheme can affect whether
15   his detention is mandatory or discretionary, as well as the kind of review process
16   available to him if he wishes to contest the necessity of his detention.” Prieto-Romero v.
17   Clark, 534 F.3d 1053, 1057–58 (9th Cir. 2008).
18          The parties agree that § 1226(a) provided the statutory authority for Mr. Singh’s
19   initial detention in February of 2018. However, the government posits that the basis for
20   detention shifted over to § 1231(a)(2) on January 18, 2019, when the BIA affirmed and
21   made administratively final the IJ’s removal order. (ECF No. 6, at 2.)2 Mr. Singh
22   counters that the pendency of his appeal of the BIA decision to the Ninth Circuit (and the
23   concurrently-filed request for a stay of removal), places his detention back within the §
24   1226(a) framework. (ECF No. 7, at 5.)
25
26
27
     2
            The government’s traverse is dated February 11, 2019, i.e., before Mr. Singh filed his appeal of
28   the BIA decision on asylum to the Ninth Circuit.

                                                        5
                                                                                         18-CV-2741-GPC-MSB
 1         The Ninth Circuit has given the instant debate thorough treatment in Prieto-
 2   Romero. There, the Court noted that Section 1231(a) authorizes detention in only two
 3   circumstances: “[d]uring the removal period,” where detention is mandatory, see §
 4   1231(a)(2), and “beyond the removal period,” where the Attorney General “may” detain
 5   an alien who falls within one of the three categories specified by statute. See §
 6   1231(a)(6). The “removal period” itself ordinarily lasts 90 days, but does not begin until
 7   the latest of the following:
 8         (i)    The date the order of removal becomes administratively final.
 9         (ii)   If the removal order is judicially reviewed and if a court orders a stay of the
10                removal of the alien, the date of the court’s final order.
11   § 1231(a)(1)(B) (emphasis added). “The statute makes clear that when a court of appeals
12   issues a stay of removal pending its decision on an alien’s petition for review of his
13   removal order, the removal period begins only after the court denies the petition and
14   withdraws the stay of removal.” Prieto-Romero, 534 F.3d at 1059.
15         As the Court noted, however, the statutory text does not specifically opine on the
16   instant situation, where the alien has requested judicial review, but no final order has
17   issued. See id. at 1059 n.5 (“[T]he time between an alien’s filing of a petition for review
18   and [the Court of Appeals] issuance of a stay of removal falls within a lacuna in the
19   statutory text.”). Notwithstanding this “inartful[] draft[ing],” the Ninth Circuit
20   determined that the “more sensible reading of the statute is that if an alien files a timely
21   petition for review and requests a stay, the removal period does not begin until the court
22   of appeals (1) denies the motion for a stay or (2) grants the motion and finally denies the
23   petition for review.” Id., see also Mariscal–Sandoval v. Ashcroft, 370 F.3d 851, 856 (9th
24   Cir. 2004) (explaining that the Ninth Circuit would vacate a stay of removal only upon
25   issuance of mandate because the “‘finality of an appellate order hinges on the mandate’”).
26   Thus, petitioners detained awaiting a court of appeals’ determination are deemed in
27   custody pursuant to § 1226(a).
28

                                                   6
                                                                                 18-CV-2741-GPC-MSB
 1          As of this writing, the Ninth Circuit has neither denied Mr. Singh’s motion for stay
 2   nor his petition for review. Accordingly, the § 1231(a) removal period has not yet begun,
 3   and Mr. Singh’s detention must be justified, if at all, under § 1226(a).
 4   III.   Detention Pursuant to § 1226(a)
 5          Section 1226 provides the framework for the arrest, detention, and release of non-
 6   citizens, such as Mr. Singh, who are in removal proceedings. 8 U.S.C. § 1226. Section
 7   1226(a) grants the Attorney General discretionary authority to determine whether a
 8   noncitizen should be detained, released on bond, or released on conditional parole
 9   pending the completion of removal proceedings, unless the noncitizen falls within one of
10   the categories of criminals described in § 1226(c), for whom detention is mandatory.
11          When a noncitizen is arrested and taken into immigration custody pursuant to §
12   1226(a), ICE makes an initial custody determination, including the setting of bond. See 8
13   C.F.R. § 236.1(c)(8). After the initial custody determination, the detainee may request a
14   bond redetermination by an IJ. 8 C.F.R. § 236(d)(1). For each subsequent bond
15   redetermination, an alien’s request may be considered “only upon a showing that the
16   alien’s circumstances have changed materially since the prior bond redetermination.” 8
17   C.F.R. § 1003.19(e). The IJ’s bond decision is appealable to the BIA, 8 C.F.R. §
18   1003.19(f).
19   IV.    Exhaustion of Administrative Remedies
20          The government argues at the outset that the Court should not entertain the petition
21   because Mr. Singh did not exhaust his administrative remedies. Specifically, the
22   government notes that Mr. Singh never sought to move for a subsequent bond
23   redetermination after his July 9, 2018 denial.
24          “When a petitioner does not exhaust administrative remedies, a district court
25   ordinarily should either dismiss the petition without prejudice or stay the proceedings
26   until the petitioner has exhausted remedies, unless exhaustion is excused.” Leonardo v.
27   Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011). However, administrative exhaustion by
28   those seeking relief under § 2241 is a prudential, not jurisdictional, prerequisite in the

                                                   7
                                                                                 18-CV-2741-GPC-MSB
 1   Ninth Circuit, and can thus be waived. Trinidad v. Sessions, No. 3:17-CV-06877-JD,
 2   WL 2010618, at *1 (N.D. Cal. Apr. 30, 2018). Futility is one of the grounds for waiver.
 3   Laing v. Ashcroft, 370 F.3d 994, 1000 (9th Cir. 2004). An action is futile if the BIA’s
 4   view is “already set” or the outcome is “very likely.” El Rescate Legal Servs., Inc. v.
 5   Exec. Office of Immigration Review, 959 F.2d 742, 74748 (9th Cir. 1991) (holding
 6   petitioner need not exhaust administrative remedies to challenge a translation policy
 7   which the BIA had announced and reaffirmed).
 8          Here, the administrative remedy held out by the government—i.e., a subsequent
 9   redetermination hearing pursuant to 8 C.F.R. § 1003.19(e)—is illusory. Although Mr.
10   Singh can theoretically seek a bond redetermination, that regulation requires changed
11   circumstances. See 8 C.F.R. § 1003.19(e). Mr. Singh avers that nothing has changed
12   since the last time he moved to be considered for release on bond; his basis for seeking
13   another determination is that the IJ applied the wrong legal standards to an unchanged set
14   of facts. Because the BIA, on October 11, 2018, affirmed the legal standard which Mr.
15   Singh has contended is wrong, the Court sees no reason why an IJ would not rely on the
16   same standard upon reexamination. Accordingly, it is “very likely” that Mr. Singh would
17   again be denied bond. El Rescate Legal Servs., 959 F.2d at 747–48. Exhaustion would
18   thus be futile.
19          The Court waives the exhaustion requirement and consider the merits of Mr.
20   Singh’s claim for a bond hearing. See Soto v. Sessions, No. 18-CV-02891-EMC, 2018
21   WL 3619727, at *2 (N.D. Cal. July 30, 2018) (waiving administrative exhaustion for
22   redetermination under 8 C.F.R. § 1003.19(e) because “no relevant circumstances have
23   changed”).
24   V.     Length of Detention (Statutory and Constitutional Claims)
25          Mr. Singh has been in ICE detention since February 23, 2018. He argues that his
26   detention has become prolonged and that Congress has not through § 1226(a) of the INA,
27   authorized a detention of his length. He also raises a Constitutional claim that his
28

                                                  8
                                                                               18-CV-2741-GPC-MSB
 1   continued detention has become so prolonged that it is no longer reasonably-related to its
 2   purpose of securing him in preparation of removal. (ECF No. 1, at 14–15.)
 3         At approximately one year and six months, Mr. Singh’s detention is not
 4   insignificant. However, the Court holds that the government has authority to detain him
 5   under § 1226(a). The Court also finds that his detention comports with substantive due
 6   process because the purpose of his detention is still reasonably related to the
 7   government’s purpose of effectuating his removal; he faces a significant likelihood of
 8   removal to India once his judicial and administrative review process is complete.
 9         A. The Statutory Claim Fails Under Jennings
10         First, the Court addresses Mr. Singh’s statutory argument that § 1226(a) itself
11   proscribes the Attorney General from placing an alien in prolonged detention. This
12   argument is foreclosed by the Supreme Court’s decision in Jennings v. Rodriguez, ---
13   U.S. ----, 138 S. Ct. 830 (2018), which overturned the Ninth Circuit’s decision in
14   Rodriguez v. Robbins, 804 F.3d 1060 (9th Cir. 2015).
15         In Rodriguez v. Robbins, the Ninth Circuit employed the canon of constitutional
16   avoidance to interpret several detention provisions of the INA to require “periodic bond
17   hearings every six months in which the Attorney General must prove by clear and
18   convincing evidence that the alien’s continued detention is necessary.” Jennings, 138 S.
19   Ct. at 847. In other words, the Ninth Circuit read into the INA an implicit guarantee,
20   grounded in due process concerns, of individualized redetermination hearings. But this
21   construction of the statute did not survive Supreme Court scrutiny. Under the High
22   Court’s reading, the plain text of the detention provisions at issue, including 1226(a),
23   unambiguously authorized detention pending resolution of removal proceedings and did
24   not plausibly suggest a 6-month limitation or periodic bond hearings. “Nothing in §
25   1226(a)’s text . . . even remotely supports the imposition of either of those requirements.”
26   Jennings, 138 S. Ct. at 847.
27         Although the parties in Jennings briefed the constitutional question—i.e., whether
28   § 1226(a) would violate due process if it permitted “arbitrary prolonged detention,”—the

                                                   9
                                                                                18-CV-2741-GPC-MSB
 1   Supreme Court “instead chose to answer only the question whether the statutory text
 2   itself included a limit on prolonged detention or a requirement of individualized bond
 3   hearings.” Rodriguez v. Marin, 909 F.3d 252, 255 (9th Cir. 2018). In deciding in the
 4   negative, the Supreme Court held that the only exceptions to indefinite detention (and the
 5   only procedural safeguards required) were those expressly set forth in the statutes or
 6   related regulations. Notably, § 1226(a) is silent on the length of detention terms and
 7   imposes no obligation to conduct bond redetermination hearings at sixth month intervals.
 8         Jennings, then, squarely forecloses any argument that § 1226(a) itself imposes a
 9   limit on the length of Mr. Singh’s detention.
10         B. The Constitutional Claim Fails Because There is a Reasonable Likelihood
11             of Removal
12         However, as many courts have observed since, Jennings did not address the
13   constitutional question—whether due process itself permits for prolonged detention of an
14   alien. See Banda v. McAleenan, 385 F. Supp. 3d 1099, 1106 (W.D. Wash. 2019)
15   (observing how the Jennings Court remanded to the Ninth Circuit on the constitutional
16   question, which in turn “remanded to the district court to determine ‘the minimum
17   requirements of due process for noncitizens detained under each statute’” (citation
18   omitted)). No guidance has issued on remand, but the Ninth Circuit has, post-Jennings,
19   expressed “grave doubts that any statute that allows for arbitrary prolonged detention
20   without any process is constitutional or that those who founded our democracy precisely
21   to protect against the government’s arbitrary deprivation of liberty would have thought
22   so.” Rodriguez v. Marin, 909 F.3d at 256.
23         At this point, it early to scry the tea-leaves for the constitutionality of prolonged
24   detentions in Jenning’s wake. Thankfully, however, the Court need not engage in any
25   judicial divination to resolve the instant case.
26         Even assuming that the due process analysis pre-Jennings applies, Mr. Singh has
27   not shown that his detention is impermissibly prolonged. The principal case cited for due
28   process violations inherent in “detention that is indefinite and potentially permanent,” is

                                                   10
                                                                                 18-CV-2741-GPC-MSB
 1   Zadvydas v. Davis, 533 U.S. 678, 696 (2001). In Zadvydas, the Supreme Court construed
 2   post-removal period detention under § 1231(a)(6) with respect to several aliens who had
 3   experienced detentions of seemingly-interminable length. Some were stuck in detention
 4   limbo because the designated removal countries refused to accept them, and others
 5   because the United States lacked a repatriation treaty with the receiving country, id. at
 6   684–686. The Court noted that “basic purpose” of immigration detention was to
 7   “assur[e] the alien’s presence at removal,” and that this basic purpose would not be
 8   served by detaining aliens whose removal was not “reasonably foreseeable.” Id. at 699.
 9   The Court decided the case in favor of the aliens on statutory grounds, but noted that the
10   detention statute would “raise a serious constitutional problem,” if it operated to
11   “authorize long-term detention of unremovable aliens.” Id. at 697, 690.
12         Unlike in Zadvydas, Mr. Singh has not pleaded any diplomatic difficulties which
13   would encumber removal to India and render him an unremovable alien. “There is
14   nothing, such as a lack of a repatriation agreement with his home country or a finding
15   that he merits mandatory relief from removal, that would prevent [Mr. Singh’s] removal
16   to [his country of origin] if he is ultimately unsuccessful in his petition for review.”
17   Prieto-Romero, 534 F.3d at 1065. Nor does the temporary stay of removal effectuated by
18   Mr. Singh’s petition to the Ninth Circuit change the due process analysis for any
19   elongation of his detention term. “Judicial review . . . is subject to strict procedural
20   rules,” which provides “satisfactory assurance” that Mr. Singh’s “petition for review will
21   be resolved with reasonable expedition.” Prieto-Romero, 534 F.3d at 1064–65 (citation
22   and brackets omitted).
23         At this point, Mr. Singh’s petition with the Ninth Circuit has been pending for
24   seven months, and while the intervening detention has been “lengthy,” it has not yet
25   become “indefinite.” Id. at 1065. Accordingly, Mr. Singh “foreseeably remains capable
26   of being removed—even if it has not yet finally been determined that he should be
27   removed—and so the government retains an interest in ‘assuring [his] presence at
28   removal.’” Id. (citing Zadvydas, 533 U.S. at 699).

                                                   11
                                                                                 18-CV-2741-GPC-MSB
 1          The Court concludes that the government’s detention of Mr. Singh has, to date,
 2   offended neither the Constitution nor the INA.
 3   VI.    Lack of Adequate Bond Hearing (Statutory and Constitutional Claims)
 4          While Mr. Singh cannot, at this juncture, prove that his continued detention
 5   amounts to Constitutional error, the length of his detention and the circumstances of his
 6   original § 1226(a) bond redetermination, compel the Court to grant his request for a new
 7   bond redetermination hearing pursuant to the Fifth Amendment’s Due Process Clause. 3
 8          Mr. Singh’s due process arguments are two-fold. First, he argues that § 1226(a)
 9   detainees have a right to an adequate bond hearing at which “the government [and not the
10   alien] bears the burden to prove” the necessity of further detention. (ECF No. 1, at 12–
11   13.) This kind of Constitutionally-adequate hearing, he argues, was denied at the IJ’s
12   July 9, 2018 custody hearing. Second, Mr. Singh argues that the lengthy passage of time
13   since July 9, 2018—i.e., approximately 1 year and 2 months—obligates the government
14   to afford him an additional hearing.
15          A. Claim that the IJ’s July 9, 2018 Bond Redetermination was Arbitrary and
16              Capricious
17          Mr. Singh contends that the government acted arbitrarily and capriciously in
18   denying him bond, first at the original custody hearing, i.e., his July 9, 2018 bond
19   redetermination (ECF No. 6-1, at 21–26), and then again when the BIA affirmed the IJ’s
20   determination on October 11, 2018 (id. at 31).
21          According to Mr. Singh, the government’s denial of bond was based on an
22   incorrect legal standard. (See ECF No. 1, at 15 (alleging that the government’s “failure to
23   apply the appropriate legal standards in determining whether to release him on parole is
24   arbitrary and capricious”).) Mr. Singh asserts that the proper legal standard would be one
25
26
     3
             Mr. Singh has also asserted a statutory version of this argument, claiming that § 1226(a) requires
27   bond redetermination hearings every sixth months and that the government should bear the burden of
     proof at any such hearing. Because this challenge is squarely foreclosed by Jennings, the Court will
28   focus on the Constitutional arguments.

                                                         12
                                                                                          18-CV-2741-GPC-MSB
 1   which placed the burden of proving ineligibility for bond on the government, and that the
 2   IJ, and the BIA, were wrong to shift the burden to him to prove eligibility under the
 3   Guerra factors.
 4                          1. Habeas Jurisdiction
 5         At the outset, the Court must address the government’s assertion that the Court
 6   lacks habeas jurisdiction over the IJ’s bond redetermination.
 7         The government construes Mr. Singh as making out a challenge to IJ’s factual
 8   custody determination, and points out that an IJ’s factual findings and discretionary
 9   decisions are impervious to attack upon habeas. (ECF No. 6, at 7.) It argues that this
10   type of challenge falls outside the bounds of § 2241 habeas review, see 28 U.S.C. §
11   2241; Gutierrez-Chavez v. INS, 298 F.3d 824, 827 (9th Cir. 2002) (Habeas jurisdiction
12   does not authorize review of “discretionary . . . decisions made by the executive branch
13   that do not involve violations of the Constitution.”), and is expressly disallowed by 8
14   U.S.C. § 1226(e) (“The Attorney General’s discretionary judgment regarding the
15   application of this section shall not be subject to review. No court may set aside any
16   action or decision by the Attorney General under this section regarding the detention or
17   release of any alien, or the grant, revocation, or denial of bond or parole.”).
18         The Court, however, disagrees with the government’s characterization of Mr.
19   Singh’s petition. Mr. Singh’s petition targets not so much the IJ’s factual or
20   discretionary determinations as it does the legal standards used by the IJ (and later, the
21   BIA), which placed the burden of proving eligibility for release on Mr. Singh, rather than
22   the government. To wit, the object of his petition is a new redetermination hearing
23   before an IJ where the government “will bear the burden to prove that [his] continued
24   detention remains justified because [he] presents a danger or flight risk.” (ECF No. 1, at
25   7.) Mr. Singh’s challenge, then, is plainly legal in nature; he contests that his prior
26   hearing was legally inadequate because it was not conducted under procedures required
27   by Due Process—i.e., with the burden of proof on the government.
28

                                                   13
                                                                                 18-CV-2741-GPC-MSB
 1         This kind of challenge is cognizable on a habeas petition. As the government
 2   acknowledges, § 1226(e) does not preclude habeas review of asserted legal or
 3   constitutional error by DHS. (See ECF No. 6, at 7.) Indeed, § 1226(e) “does not limit
 4   habeas jurisdiction over constitutional claims or questions of law,” which, as the Ninth
 5   Circuit has explained, “includ[e] ‘application of law to undisputed facts, sometimes
 6   referred to as mixed questions of law and fact.’” Singh, 638 F.3d at 1202 (quoting
 7   Ramadan v. Gonzales, 479 F.3d 646, 648 (9th Cir. 2007) (per curiam)). Moreover, §
 8   2241 was enacted to vindicate precisely the type of claim made by Mr. Singh: “[h]abeas
 9   is available to claim that the [Department of Homeland Security] somehow failed to
10   exercise discretion in accordance with federal law or did so in an unconstitutional
11   manner.” Gutierrez-Chavez, 298 F.3d at 828.
12         Indeed, district courts have found jurisdiction to lie where, as here, the petitioner
13   asserts denial of due process stemming from a “immigration bond system,” in which
14   aliens detained “pursuant to § 1226(a) must bear the burden of proving they are not
15   dangerous and are not flight risks.” Aparicio-Villatoro v. Barr, No. 6:19-CV-06294-
16   MAT, 2019 WL 3859013, at *5 (W.D.N.Y. Aug. 16, 2019). “This type of constitutional
17   claim ‘falls outside of the scope of § 1226(e)’ because it is not a matter of the IJ’s
18   discretionary judgment.” Pensamiento v. McDonald, 315 F. Supp. 3d 684, 89 (D. Mass.
19   2018) (quoting Jennings, 138 S. Ct. at 841).
20         As a result, the Court concludes that it has jurisdiction. Mr. Singh’s claim is
21   properly before the Court on habeas review.
22                          2. Whether DHS in fact applied an incorrect legal standard
23         Section 1226(a) is silent on which party bears the burden of proof at a custody
24   redetermination hearing and the quantum of evidence necessary to satisfy that burden.
25   See 8 U.S.C. § 1226(a). The BIA has interpreted § 1226(a) to place “[t]he burden . . . on
26   the alien to show to the satisfaction of the [IJ] that he or she merits release on bond.” In
27   re Guerra, 24 I. & N. Dec. 37; accord In re Adeniji, 22 I. & N. Dec. 1102, 1116 (BIA
28

                                                    14
                                                                                 18-CV-2741-GPC-MSB
 1   1999) (holding that “respondent must demonstrate that his release would not pose a
 2   danger to property or persons, and that he is likely to appear for any future proceedings”).
 3          In the § 1226(a) custody hearing context, however, “the Ninth Circuit has held that
 4   the Constitution mandates placing the burden of proof on the Government to show
 5   ineligibility for bail by clear and convincing evidence.” Aparicio-Villatoro, 2019 WL
 6   3859013, at *5 (citing Singh v. Holder, 638 F.3d 1196). In Singh v. Holder, the Ninth
 7   Circuit reasoned that “due process requires ‘adequate procedural protections’ to ensure
 8   that the government’s asserted justification for physical confinement ‘outweighs the
 9   individual’s constitutionally protected interest in avoiding physical restraint.’” 638 F.3d
10   at 1203 (quoting Casas-Castrillon v. Dep’t of Homeland Sec., 535 F.3d 942, 950 (9th Cir.
11   2008)). Relying on Supreme Court jurisprudence on the Constitutional safeguards
12   required in other civil detention contexts, the Ninth Circuit held that due process
13   demanded (1) the government carry the burden at § 1226(a) bond redetermination
14   hearings, and (2) that it do so by clear and convincing evidence. Id. at 1204.4
15          The Second Circuit instituted a similar rule in Lora v. Shanahan, 804 F.3d 601,
16   616 (2d Cir. 2015), vacated, --- U.S. ----, 138 S. Ct. 1260 (2018). In Lora, the Second
17   Circuit borrowed the Ninth Circuit’s constitutional avoidance jurisprudence in Rodriguez
18   v. Jennings to read into § 1226(c) an implicit requirement that DHS conduct six-month
19   custody determinations where it must establish by clear and convincing evidence the
20   alien’s propensity for flight risk or any danger to the community. After Lora was
21   decided, the Supreme Court issued Jennings, rejecting the constitutional avoidance
22   analysis on which the Second Circuit had relied. Thereafter, the Supreme Court vacated
23   Lora and remanded in light of Jennings. On remand, however, Lora was dismissed as
24
25
     4
26           Singh, 638 F.3d at 1204 (“Because it is improper to ask the individual to ‘share equally with
     society the risk of error when the possible injury to the individual’—deprivation of liberty—is so
27   significant, a clear and convincing evidence standard of proof provides the appropriate level of
     procedural protection. (quoting Addington v. Texas, 441 U.S. 418, 427 (1979)).
28

                                                         15
                                                                                          18-CV-2741-GPC-MSB
 1   moot, as the petitioner had been released on bond in the interim, and the Second Circuit
 2   never addressed whether the evidentiary aspect of its holding survived Jennings. See
 3   Aparicio-Villatoro, 2019 WL 3859013, at *6.
 4          “A number of district courts have taken up the question left open by the Supreme
 5   Court in Jennings, and ‘there has emerged a consensus view that where, as here, the
 6   government seeks to detain an alien pending removal proceedings, it bears the burden of
 7   proving that such detention is justified.’” Id. (quoting Darko v. Sessions, 342 F. Supp.3d
 8   429, 434–36 (S.D.N.Y. 2018)).5 Because Jennings expressly addressed itself to the
 9   mandates of the INA, and not the Constitution, the procedural due process holdings in
10   Singh and Lora still stand. As the district court in Cortez v. Sessions observed:
11          The [Jennings] Court did not engage in any discussion of the specific evidentiary
            standard applicable to bond hearings, and there is no indication that the Court was
12
            reversing the Ninth Circuit as to that particular issue. Accordingly, the court declines
13          to find that Jennings reversed the clear and convincing evidence standard announced
            in Singh or later Ninth Circuit cases relying on Singh’s reasoning.
14
15   318 F. Supp. 3d 1134, 1146–47 (N.D. Cal. 2018), appeal dismissed, No. 18-15976, 2018
16   WL 4173027 (9th Cir. July 25, 2018). 6 Similarly, district courts have continued to
17
18
     5
             Darko, in turn, points to the following cases: Linares Martinez v. Decker, No. 18 Civ. 6527
19   (JMF), 2018 WL 5023946, at *32 (S.D.N.Y. Oct. 17, 2018)); Sajous v. Decker, No. 18-CV-2447 (AJN),
     2018 WL 2357266, at *12 (S.D.N.Y. May 23, 2018); Hernandez v. Decker, No. 18 Civ. 5026 (ALC),
20   2018 WL 3579108, at *10 (S.D.N.Y. July 25, 2018); Frederic v. Edwards, No. 18 Civ. 5540 (AT),
21   Docket No. 13 (S.D.N.Y. July 19, 2018); Pensamiento v. McDonald, 315 F.Supp.3d 684, 692 (D. Mass.
     2018); Figueroa v. McDonald, No. 18-CV-10097 (PBS), ––– F.Supp.3d ––––, ––––, 2018 WL 2209217,
22   at *5 (D. Mass. May 14, 2018); Frantz C. v. Shanahan, No. CV 18-2043 (JLL), 2018 WL 3302998, at
     *3 (D.N.J. July 5, 2018); Portillo v. Hott, 322 F.Supp.3d 698, 709 n.9 (E.D. Va. 2018); Cortez v.
23   Sessions, 318 F.Supp.3d 1134, 1145-46 (N.D. Cal. 2018).
24   6
             See also D. v. Sec’y of Homeland Sec., No. 0:18-CV-1557-WMW-KMM, 2019 WL 1905848, at
25   *6 (D. Minn. Feb. 11, 2019) (“‘[B]ecause the Jennings majority and dissent were focused on whether
     the statutes required bond hearings, declining to reach the constitutional question at issue here, the Court
26   is unpersuaded that Jennings has any bearing on the appropriate procedures consistent with due
     process.’”) (quoting Hernandez v. Decker, No. 18 Civ. 5026 (ALC), 2018 WL 3579108, at *11
27   (S.D.N.Y. July 25, 2018)), report and recommendation adopted as modified sub nom. Bolus A. D. v.
     Sec'y of Homeland Sec., 376 F. Supp.3d 959 (D. Minn. 2019).
28

                                                          16
                                                                                            18-CV-2741-GPC-MSB
 1   accord Lora “significant persuasive weight.” Sajous v. Decker, No. 18-CV-2447 (AJN),
 2   2018 WL 2357266, at *6 (S.D.N.Y. May 23, 2018) (holding that the Supreme Court’s
 3   order to vacate turned on its statutory holding and therefore did not implicate Lora’s due
 4   process analysis).
 5          The Court agrees with the reasoning of its sister courts and concludes that the Fifth
 6   Amendment’s Due Process Clause requires the Government to bear the burden of
 7   proving, by clear and convincing evidence, that continued detention is justified at a §
 8   1226(a) bond redetermination hearing.
 9          Given the above, it is pellucidly clear that the framework used to adjudicate Mr.
10   Singh’s original bond redetermination hearing contravenes what Due Process demands.
11   The IJ at the July 9, 2018 bond redetermination placed the burden of proving eligibility
12   for release on Mr. Singh, who was required to “establish to the satisfaction of the
13   Immigration Judge that he [] does not present a danger to persons or property, is not a
14   threat to national security, and does not pose a risk of flight.” (ECF No. 6-1, at 23.) The
15   BIA, relying on regulations construing § 1226(a) and its decisions in Guerra and Adeniji,
16   affirmed this allocation of the burden of persuasion on appeal. 7
17          Accordingly, the Court agrees with Mr. Singh and finds that the government’s
18   bond redeterminations were legally incorrect and constitutionally deficient.
19                             3. Prejudice
20          Having identified constitutional error, the Court next examines whether the error
21   was prejudicial. See Singh v. Holder, 638 F.3d at 1205 (analyzing whether IJ’s
22
23
24   7
              As noted in Pensimiento, the government’s reliance on BIA caselaw and regulations does not
25   lend it any succor. While agency interpretations of the INA may hold weight in the context of a
     Chevron analysis, the instant case is concerned with Constitutional, not statutory, requisites.
26   Pensamiento, 315 F. Supp. 3d at 693 (“Regardless of whether or not Chevron deference applies to the
     BIA's interpretation of the statute, the issue before the Court is whether the Constitution requires the
27   government to bear the burden of proof in § 1226(a) bond hearings. A Chevron argument about statutory
     interpretation does not change the constitutional analysis.”).
28

                                                       17
                                                                                        18-CV-2741-GPC-MSB
 1   application of an erroneous evidentiary burden at bond hearing under § 1226(a)
 2   prejudiced alien detainee).8
 3          The BIA directs IJs to consider the following factors in determining whether an
 4   immigrant is a flight risk or poses a danger to the community: (1) whether the immigrant
 5   has a fixed address in the United States; (2) the immigrant’s length of residence in the
 6   United States; (3) the immigrant’s family ties in the United States, (4) the immigrant’s
 7   employment history, (5) the immigrant’s record of appearance in court, (6) the
 8   immigrant’s criminal record, including the extensiveness of criminal activity, the recency
 9   of such activity, and the seriousness of the offenses, (7) the immigrant’s history of
10   immigration violations; (8) any attempts by the immigrant to flee prosecution or
11   otherwise escape from authorities; and (9) the immigrant’s manner of entry to the United
12   States. Guerra, 20 I&N Dec. at 40.
13          Mr. Singh had several positive equities in his favor. He was educated and
14   graduated from high school, appeared proficient in English, and had previously worked in
15   agriculture. He had a family friend in the United States who offered to sponsor him for
16   the duration of his asylum application process. He had no criminal record or immigration
17   violations, and was determined to have had a credible fear of returning to India.
18   Nonetheless, the IJ found Mr. Singh an “extreme” flight risk for several reasons. The IJ
19   was concerned about Mr. Singh’s inability to provide his current passport,
20   notwithstanding attempts by Mr. Singh’s family’s efforts to obtain the passport from the
21   Mexican authorities. Mr. Singh also apparently misunderstood the Punjabi translator
22   when Border Patrol agents questioned him about any previous immigration attempts, and
23   had failed to disclose a 2013 application for a non-immigrant visa which has been denied.
24
25
26   8
             Not all courts, however, seem to require a showing of prejudice. See Darko, 342 F. Supp.3d at
     436 (finding due process error due to IJ’s imposition of burden of proof on alien detained under §
27   1226(a); granting habeas relief and ordering second individualized bond hearing without undertaking
28   analysis of whether alien was prejudiced by erroneous burden of proof at first bond hearing).


                                                       18
                                                                                        18-CV-2741-GPC-MSB
 1   The IJ also took issue with Mr. Singh’s unresponsiveness to being questioned on his
 2   decision to seek asylum in the United States, where he had no family ties, when his father
 3   lived in Greece.
 4         Mr. Singh’s case for bond, then, presented both positive and negative equities. He
 5   was charged with the burden of proof and failed to “prove to the satisfaction” of the IJ
 6   that he was not a risk of flight. It is not unreasonable to think a different determination
 7   might have obtained if the government was forced to bear the burden of proof by a clear
 8   and convincing standard. For example, Mr. Singh’s reliance on an expired passport and
 9   other forms of ID might not have borne as much significance if the government had to
10   overcome Mr. Singh’s explanation that his valid passport had been confiscated during the
11   course of his journey to the United States. Similarly, Mr. Singh’s facially unsatisfactory
12   explanations about why he did not seek asylum in Greece—because his family had
13   arranged his travels to the United States, and because he had not seen his father, who
14   himself lacked lawful status in Greece, for years—might have found more purchase if the
15   government had to bear the initial burden of proving that Greece was viable as an
16   alternative destination. See Aparicio-Villatoro, 2019 WL 3859013 at *7 (finding alien
17   prejudiced by IJ’s application of incorrect evidentiary burden under § 1226(a) where the
18   alien had a mixed bag of favorable and unfavorable equities).
19         To pluck, wholesale, a line from the Ninth Circuit: “The evidence that Singh was a
20   danger and a flight risk was by no means overwhelming, so the standard of proof could
21   well have affected the outcome of the bond hearing.” Singh v. Holder, 638 F.3d at 1205.
22   As in Singh v. Holder, this Court concludes that Mr. Singh suffered prejudice because it
23   cannot “conclude that the clear and convincing evidence standard . . . would not have
24   affected the outcome of the bond hearing.” Id.
25         B. Prolonged Detention without Constitutionally-Adequate Hearings
26         Although the Court finds the first due process argument meritorious on its own,
27   Mr. Singh’s second due process claim provides an additional support for finding his
28   detention unconstitutional.

                                                   19
                                                                                18-CV-2741-GPC-MSB
 1         Mr. Singh argues the government is obligated to offer additional bond
 2   redeterminations where, as here, considerable time has lapsed since an alien’s initial bond
 3   redetermination hearing. In other words, he asserts that his detention cannot satisfy due
 4   process when his last bond redetermination hearing occurred almost on July 9, 2018,
 5   almost a year and two months ago.
 6          Like Mr. Singh’s first due process argument, this second argument also survives
 7   Jennings. “Nearly all district courts that have considered the issue agree that ‘prolonged
 8   mandatory detention pending removal proceedings, without a bond hearing, ‘will—at
 9   some point—violate the right to due process.’” Banda v. McAleenan, 385 F. Supp. 3d
10   1099, 1116 (W. D. Wash. 2019) (citing cases).
11         To analyze whether due process requires a “periodic bond hearing, the Court must
12   conduct an individualized due process analysis pursuant to the conventional Mathews v.
13   Eldridge, 424 U.S. 319 (1976) factors.” Soto v. Sessions, No. 18-CV-02891-EMC, 2018
14   WL 3619727, at *3 (N.D. Cal. July 30, 2018); see also Singh v. Nielsen, No. 18-2490,
15   2018 WL 4110549, at *3 (N.D. Cal. Aug. 29, 2018) (applying the Mathews balancing test
16   to a request for a second hearing). “Due process is flexible and calls for such procedural
17   protections as the particular situation demands. The three-part test articulated in
18   Mathews requires considering (1) the private interest affected, (2) the government’s
19   interest, and (3) the value added by alternative procedural safeguards to what has already
20   been provided in the particular situation before the court.” Id.
21                     1. Mr. Singh’s Private Interest
22         Mr. Singh’s interests in personal freedom are significant and obvious. “Freedom
23   from imprisonment—from government custody, detention, or other forms of physical
24   restraint—lies at the heart of the liberty that Clause protects.” See Zadvydas, 533 U.S. at
25   690. “[L]iberty is the norm, and detention prior to trial or without trial is the carefully
26   limited exception.” Rodriguez v. Marin, 909 F.3d 252, 256-57 (9th Cir. 2018) (quoting
27   United States v. Salerno, 481 U.S. 739, 755 (1987)).
28

                                                   20
                                                                                 18-CV-2741-GPC-MSB
 1          Mr. Singh has now been detained for 18 months, or approximately a year and a
 2   half. It has been approximately 1 year and 2 months since his original bond
 3   determination. The length of Mr. Singh’s detention—what some courts have considered
 4   “the most important factor,” Banda, 385 F. Supp. 3d at 1116—has been considerable.
 5   Courts have found that failure to provide bond determinations in cases involving similar
 6   detention periods—i.e., 9 to 16 months—violate due process.9 However, this Court need
 7   not speculate whether “a certain length of detention, standing alone, would require an
 8   additional bond hearing.” Lopez Reyes v. Bonnar, 362 F. Supp. 3d 762, 776 (N.D. Cal.
 9   2019). “It is sufficient for [this Court’s] purposes . . . to find that the length of [Mr.
10   Singh’s] detention has been sufficiently long to establish strong private interest.” Id.
11                       2. The Government’s Interest
12          While the Court acknowledges the government’s substantial interests in ensuring
13   the presence of removable aliens at removal, “the governmental issue at stake in this
14   [petition] is the ability to detain [Mr. Singh] without providing him with another bond
15   hearing, not whether the government may continue to detain him.” Lopez Reyes, 362 F.
16   Supp. 3d at 777. The government has not offered any indication that a second bond
17   hearing would have outsize effects on its coffers. Id. (noting government’s failure to
18   respond to petitioner’s suggestion that the cost of an additional hearing would be
19   “minimal”). Moreover, to the extent that the “government has an interest in allowing the
20
21
     9
22           See, e.g. Jamal v. Whitaker, 358 F. Supp. 3d 853, 859 (D. Minn. 2019) (granting bond hearing
     after 19 months detention); Lett v. Decker, 346 F. Supp. 3d 379, 387 (S.D.N.Y. 2018) (granting bond
23   hearing after more than 10 months detention); Brissett v. Decker, 324 F. Supp. 3d 444, 452 (S.D.N.Y.
     2018) (granting bond hearing after more than 9 months detention); Bermudez Paiz v. Decker, No. 18-
24   4759, 2018 WL 6928794, at *1 (S.D.N.Y. Dec. 27, 2018) (recommending granting bond hearing after
25   16 months detention); Perez v. Decker, No. 18-5279, 2018 WL 3991497, at *5 (S.D.N.Y. Aug. 20,
     2018).
26           While the cited cases involved a failure to provide timely initial bond redetermination hearings,
     they are nonetheless probative of the reasonableness of detaining Mr. Singh without conducting a
27   second bond redetermination. Indeed, as the Court held supra, Mr. Singh’s July 9, 2018 bond
     determination hearing was constitutionally inadequate.
28

                                                         21
                                                                                           18-CV-2741-GPC-MSB
 1   IJ, who has the clearest access to the facts and witnesses, to assess credibility and adjudge
 2   issues within the context of immigration,” id., the Court is prepared to order that the
 3   second bond redetermination be before an IJ. Thus, “requiring the government to provide
 4   Petitioner with another bond hearing does not significantly undermine the government’s
 5   interest in evaluating the evidence and in making those credibility determinations.” Id.
 6          Here, given the “minimal cost of conducting a bond hearing, and the ability of the
 7   IJ to adjudicate the ultimate legal issue as to whether [Mr. Singh’s] continued detention is
 8   justified, the Court concludes that the government’s interest is not as weighty as [Mr.
 9   Singh’s].” Id.
10                       3. Value of Additional Safeguards
11          The value of additional safeguards—i.e., a second bond determination hearing
12   conducted under the burden of proof specified by Singh v. Holder—is high. As discussed
13   in some detail supra, a new bond determination hearing wherein the government bears
14   the burden of demonstrating flight risk to a clear and convincing standard could well
15   result in favor of release for Mr. Singh. Moreover, a new hearing would permit Mr.
16   Singh to introduce into evidence additional facts and arguments which he was unable to
17   articulate at his initial custody hearing. (See ECF No. 6-1, at 32 (BIA order affirming IJ)
18   (noting but declining to consider “additional evidence” presented by Mr. Singh on
19   appeal).) The Court is satisfied that an additional bond hearing would provide additional
20   safeguards under these circumstances, and that due process under Mathews requires the
21   government to provide Mr. Singh with a second custody determination.10
22          C. Conclusion as to Due Process; Remedy
23          The Court finds that Mr. Singh identified two due process violations with respect
24   to his continued detention. Specifically, Mr. Singh succeeded in showing that his initial
25
26
     10
             To be clear, the Court “notes that that is not making a finding that the mere passage of time
27   requires a second bond hearing.” Lopez Reyes, 362 F. Supp. 3d at 777. Instead, it is the constitutional
     inadequacy of Mr. Singh’s July 9, 2018 bond redetermination hearing, coupled with the passage of time
28   since that hearing, that require an additional bond hearing to satisfy due process. Id.

                                                        22
                                                                                        18-CV-2741-GPC-MSB
 1   bond redetermination violated due process, and also demonstrated that, under Mathews
 2   and the particular facts of his case, he was due an additional redetermination hearing.
 3         The Court turns to the question of remedy. Although Mr. Singh has requested
 4   immediate release, the Court believes the present situation may be remediated by
 5   granting the alternate request for a “constitutionally adequate hearing” as to bond. (ECF
 6   No. 1, at 16.) See, e.g., Lopez Reyes, 362 F. Supp. 3d at 778 (granting relief and ordering
 7   the government to either hold a timely bond hearing or release the petitioner);
 8   Pensamiento, 315 F. Supp. 3d at 693 (allowing the habeas petition and ordering that
 9   petitioner not be re-detained unless an IJ holds a new custody hearing with the burden
10   placed on the government). The Court will therefore grant the habeas petition with
11   respect to its request for a new hearing which comports with due process.
12   V. Conclusion
13         In view of the above, the Court GRANTS Mr. Singh’s habeas petition. The
14   government is ORDERED to hold a new custody hearing, within fifteen (15) days of
15   the entry of this Order, or release Mr. Singh from detention. This hearing must be
16   conducted in conformity with Singh v. Holder, which places the burden on the
17   government to prove, by clear and convincing evidence, that Mr. Singh is a flight risk.
18         Mr. Singh has requested attorney’s fees and costs under the EAJA, which requires
19   an “award to a prevailing party . . . [of] fees and other expenses . . . incurred by that party
20   in any civil action . . . unless the court finds that the position of the United States was
21   substantially justified or that special circumstances make an award unjust.” 28 U.S.C. §
22   2412(d). The Court will consider a motion from Mr. Singh requesting (and
23   substantiating) reasonable fees and costs under the EAJA, filed no later than thirty (30)
24   days after the entry of this order. At that juncture, the burden would be on the
25   government to show that its litigation position was substantially justified. See Gutierrez
26   v. Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001).
27
28

                                                    23
                                                                                  18-CV-2741-GPC-MSB
 1   Dated: August 30, 2019
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              24
                                   18-CV-2741-GPC-MSB
